BaldwiN, J.
The plaintiff in his petition asks for a judgment against Henry Koons, for the amount due on a promissory note, and also represents that the said Henry and his wife, Jane, gaye to plaintiff their mortgage upon certain real estate, which is described in the petition, to secure said note, and asks that an execution may issue on such judgment against said land, “according to law, in such cases made and provided.”
The cause was submitted to the court upon the pleadings and proofs, and the court rendered a judgment against Henry Koons for the amount due on the note, and ordered a foreclosure of the equity of redemption of the said “ Koons” in said real estate. The petition does not ask for a foreclosure of the equity of redemption of the defendants in the mortgaged premises. It is sufficient for the court to grant such relief when prayed for. There is nothing asked for in said petition that addresses itself to the chancery jurisdiction of the court.
The decree of the court does not affect the equities of Jane Koons in said premises. It finds a judgment against Henry Koons, and forecloses the interest of said “ Koons” in said premises. The judgment of the court as against Henry Koons is affirmed, and reversed as to that portion which forecloses the equity of redemption of defendants.